This cause is here on motion to dismiss the appeal upon the ground that the appellant has failed to comply with Sub-sections (c) and (f) of Rule 20 of this Court controlling the manner of preparing briefs to be filed in this Court. An examination has been made of the brief and while the same fails to meet the requirements of the Rule and is otherwise subject to the criticism appearing in *Page 424 
the motion, we have observed a request on the part of counsel for appellees for an oral argument, and under the circumstances of this case, we have concluded that it would be expedient to withhold a ruling on the motion to dismiss until after the case is heard on oral argument, when the entire record can be considered by this Court on its merits.
It is so ordered.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.